          Case
           Case1:21-cv-04258-VM
                1:21-cv-04258-VM Document
                                  Document13-1
                                           17 Filed
                                               Filed08/31/21
                                                     08/20/21 Page
                                                               Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MAJOR LEAGUE SOCCER, L.L.C.,                                   :
                                                                                   August 31, 2021
                                                               :
                                    Petitioner,                :
                                                               :   Case No. 1:21-cv-04258-VM
                  - against -                                  :
                                                               :   [PROPOSED] ORDER
MAJOR LEAGUE SOCCER PLAYERS                                    :   GRANTING PETITION TO
ASSOCIATION on behalf of Alejandro                             :   CONFIRM ARBITRATION
Romero Gamarra (a/k/a “Kaku”),                                 :   AWARD
                                                               :
                                    Respondent.                :
---------------------------------------------------------------X


        THIS MATTER comes before the Court on a Petition to Confirm Arbitration Award (the

“Petition”) [Dkt. No. 1], brought by Petitioner Major League Soccer, L.L.C. (“MLS”), seeking

confirmation of the April 2, 2021, “Opinion and Award,” issued by Arbitrator Shyam Das

(attached as Exhibit D to the Declaration of Dimitrios Efstathiou [Dkt. No. 3-4]) and enforcement

in conformity therewith.

        Having considered the Petition and supporting declaration and exhibits, and Respondent’s

concession that the Award “draws its essence from the CBA” and the Union’s representation that

it does not oppose the confirmation of the arbitration award, and for good cause shown:

                                  August 2021, hereby
                       31 day of ________,
        IT IS on this _____

        ORDERED that MLS’s Petition to Confirm Arbitration Award [Dkt. No. 1] is

GRANTED; and

        IT IS FURTHER ORDERED, ADJUDGED, and DECREED that in accordance with

Section 301 of the Labor-Management Relations Act (“LMRA”). 29 U.S.C. § 185, the April 2,

2021, “Opinion and Award,” issued by Arbitrator Shyam Das [Dkt. No. 3-4] is CONFIRMED in

its entirety; and



125291767v1
         Case
          Case1:21-cv-04258-VM
               1:21-cv-04258-VM Document
                                 Document13-1
                                          17 Filed
                                              Filed08/31/21
                                                    08/20/21 Page
                                                              Page22ofof22




       IT IS FURTHER ORDERED that the Clerk of the Court is directed to ENTER

JUDGMENT in favor of MLS.



                                            ______________________________
                                            HON. VICTOR MARRERO
                                            U.S. DISTRICT JUDGE




                                        2

125291767v1
